DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2013/0200525 A1) in view of Andry et al. (U.S. Patent No. 8,487,425 B2) and Chang et al. (U.S. Patent No. 9,659,813 B1).
Regarding claim 19, Lee discloses a device comprising:
a semiconductor substrate comprising transistors (FIG. 8A: 101, see paragraph 0117); and
a structure, the structure comprising:
a first dielectric layer (FIG. 2: 20, see paragraph 0054); 

a second dielectric layer over the first conductive lines and the first dielectric layer (FIG. 2: 30, see paragraph 0054), such that the first conductive lines and the first dielectric layer disposed between the second dielectric layer and the semiconductor substrate (see annotated FIG. 18 below depicting the final structure employing substrates, dielectric layers, vias and lines);
a conductive via in the second dielectric layer, the conductive via having a convex top surface, the conductive via comprising a second conductive material, the second conductive material being different from the first conductive material (FIG. 2: 41, see paragraph 0055); and
second conductive lines in the second dielectric layer, the second conductive lines comprising the first conductive material (FIG. 2: 52, see paragraph 0060), the second conductive lines electrically connected to the first conductive lines by the conductive via (FIG. 8A: 52 connected to 260 through the TSV).
Lee does not explicitly disclose the structure being a back end of line structure over the semiconductor structure.
Andry discloses forming TSV structures as part of the BEOL process (see col. 2, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Andry to the teachings of Lee such that the structure of Lee is BEOL structure so as to avoid the damage problem caused by via first processing (see col. 1, line 42) and efficiency problems caused by via last processing (see col. 2, line 10). 
Chang discloses the via structure over the seminconductor structure (FIG. A: 106, see col. 2, line 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chang to the teachings of Lee so as to provide multilayer interconnection for small sized devices (See col. 1, line 20).

    PNG
    media_image1.png
    589
    1014
    media_image1.png
    Greyscale

[ANNOTATED FIG. 18]
Regarding claim 21, Lee discloses no seed layer is disposed between the conductive via and each of the second conductive lines (FIG. 2: 52 is separated from 41a only by layer 42a; Lee teaches 42a a sa barrier layer, see paragraph 0057; under the broadest reasonable interpretation in view of the specification, a barrier layer and a seed layer are distinguishable and as such Lee teaches “no seed layer” is disposed between conductive via 41a and conductive line 52).
ductive line 52).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2013/0200525 A1) in view of Andry et al. (U.S. Patent No. 8,487,425 B2) and Chang et al. (U.S. Patent No. 9,659,813 B1) as applied to claim 19 above, and further in view of Clevenger et al. (U.S. Pub. No. 2017/0148673 A1).
Regarding claim 20, Lee is silent in regards to the second conductive material is cobalt or ruthenium.
Clevenger discloses the second conductive material is cobalt (see paragraph 0027, the via material may be cobalt). It would have been obvious to one of ordinary sill in the art before the effective filing date of the invention to apply the teachings of Clevenger, including the specific material of the via to the teachings of Lee. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for its use as an interconnect in a semiconductor device. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed because a search of the prior art does not teach nor render obvious no seed or barrier layer is disposed between the conductive via and the main layer of the second conductive line, in combination with the other limitations of claim 1.
Claims 10-11 and 13-18 are allowed because a search of the prior art does not teach nor render obvious a top surface of the second dielectric layer and a lowest point of a top surface of the conductive line are coplanar, in combination with the other limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection set forth above in view of Andry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819